UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 16, 2007 COLORADO INTERSTATE GAS COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-4874 84-0173305 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. On November 16, 2007, El Paso Corporation and certain of its subsidiaries amended its $1.75 billion credit agreement to reduce it to a $1.5 billion credit agreement and affect various other changes. In conjunction with this amendment, our equity has been released as collateral, and we are no longer eligible as a borrower under this facility. Item 2.01. Disposition of Assets. On November 19, 2007, in conjunction with El Paso’s public offering of master limited partnership (MLP) units, we distributed certain entities and assets (primarily our wholly-owned subsidiaries, Wyoming Interstate Company Ltd. (WIC) and Colorado Water Supply Company) to El Paso and received a capital contribution from El Paso.In addition, we previously converted our legal structure into a general partnership and accordingly will no longer be subject to income taxes. This Current Report on Form 8-K is being filed to present the pro forma impacts of these transactions on our historical financial statements. Item 9.01. Financial Statements and Exhibits. (b) Pro forma financial information. The accompanying unaudited pro forma financial statements are based on our historical interim condensed consolidated balance sheet and statements of income derived from our Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and our historical consolidated statements of income derived from our Annual Report on Form 10-K for the year ended December 31, 2006. These unaudited pro forma financial statements are adjusted for the effects of the dispositions of assets, capital contribution, and change in legal structure as described above. The unaudited pro forma consolidated balance sheet as of September30, 2007, assumes these events occurred on the balance sheet date, while the unaudited pro forma consolidated statements of income for the nine months ended September30, 2007 and 2006 and the years ended December31, 2006, 2005, and 2004 assume these events occurred at the beginning of the earliest period presented (January1, 2004). These unaudited pro forma financial statements should be read in conjunction with the historical interim condensed consolidatedfinancial statements included in our Quarterly Report on Form 10-Q for the quarterended September 30, 2007 and the historical consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006 and should not be construed to be indicative of future results or results that actually would have occurred had the disposition of assets, capital contribution,and change in legal structure occurred at the dates presented. In addition, these pro forma financial statements were prepared in accordance with Article 11 of Regulation S-X. Accordingly, we have not assumed any cost savings or synergies that might occur related to the disposition of assets, capital contribution,or change in legal structure. Subsequent to the completion of El Paso’s MLP unit offering, we intend to repurchase approximately $225 million of debt utilizing cash proceeds from repayment of our notes receivable under the cash management program with El Paso.Because the repurchase will not occur until after the offering and because the overall amount we will successfully repurchase is uncertain, the impact of these transactions have not been reflected in the accompanying unaudited pro forma consolidated financial statements. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET As of September30, 2007 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) ASSETS Current assets Cash and cash equivalents $ 1 $ (1 ) (a) $ — Accounts receivable, net 41 (10 ) (a) 31 Notes receivable from affiliates 120 (120 ) (c) — Other 18 (6 ) (a) 7 (5 ) (c) Total current assets 180 (142 ) 38 Property, plant and equipment, net 1,507 (539 ) (a) 968 Other assets Notes receivable from affiliates 722 74 (a) 752 (140 ) (c) 96 (d) Regulatory assets 23 (8 ) (a) 15 Other 35 — 35 Total assets $ 2,467 $ (659 ) $ 1,808 LIABILITIES AND EQUITY Current liabilities Accounts payable $ 61 (19 ) (a) $ 42 Current maturities of long-term financing obligations 1 — 1 Taxes payable 126 (36 ) (a) 10 (80 ) (c) Other 40 (5 ) (a) 35 Total current liabilities 228 (140 ) 88 Long-term financing obligations, less current maturities 708 (8 ) (a) 700 Other liabilities Deferred income taxes 246 (61 ) (a) (185 ) (c) — Other 41 (2 ) (a) 39 Commitments and contingencies Stockholder’s equity/partners’ capital 1,244 (359 ) (a) 981 96 (d) Total liabilities and equity $ 2,467 $ (659 ) $ 1,808 See accompanying notes. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Nine Months Ended September30, 2007 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) Operating revenues $ 300 $ (74) (b) $ 226 Operating expenses Operation and maintenance 103 (12) (b) 91 Depreciation and amortization 34 (11) (b) 23 Taxes, other than income taxes 15 (3) (b) 12 152 (26) 126 Operating income 148 (48) 100 Other income, net 7 (4) (b) 3 Interest and debt expense (34) — (34 ) Affiliated interest income, net 38 (5) (e) 33 Income before income taxes 159 (57) 102 Income taxes 59 (59) (c) — Net income $ 100 $ 2 $ 102 See accompanying notes. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Nine Months Ended September30, 2006 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) Operating revenues $ 288 $ (65) (b) $ 223 Operating expenses Operation and maintenance 91 — 91 Depreciation and amortization 33 (11) (b) 22 Taxes, other than income taxes 11 (2) (b) 9 135 (13) 122 Operating income 153 (52) 101 Other income, net 5 (4) (b) 1 Interest and debt expense (34) (1) (b) (35 ) Affiliated interest income, net 33 (6) (e) 27 Income before income taxes 157 (63) 94 Income taxes 58 (58) (c) — Net income $ 99 $ (5) $ 94 See accompanying notes. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2006 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) Operating revenues $ 394 $ (89) (b) $ 305 Operating expenses Operation and maintenance 125 (5) (b) 120 Depreciation and amortization 44 (14) (b) 30 Taxes, other than income taxes 14 (2) (b) 12 183 (21) 162 Operating income 211 (68) 143 Other income, net 5 (2) (b) 3 Interest and debt expense (46) (1) (b) (47 ) Affiliated interest income, net 44 (7) (e) 37 Income before income taxes 214 (78) 136 Income taxes 79 (79) (c) — Net income $ 135 $ 1 $ 136 See accompanying notes. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2005 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) Operating revenues $ 374 $ (72) (b) $ 302 Operating expenses Operation and maintenance 169 (19) (b) 150 Depreciation and amortization 43 (12) (b) 31 Taxes, other than income taxes 15 (2) (b) 13 227 (33) 194 Operating income 147 (39) 108 Other income, net 8 (2) (b) 6 Interest and debt expense (30) 1 (b) (29 ) Affiliated interest income, net 27 (7) (e) 20 Income before income taxes 152 (47) 105 Income taxes 55 (55) (c) — Net income $ 97 $ 8 $ 105 See accompanying notes. COLORADO INTERSTATE GAS COMPANY UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the Year Ended December31, 2004 CIG Pro Forma CIG Historical Adjustments As Adjusted (In millions) Operating revenues $ 348 $ (64 ) (b) $ 284 Operating expenses Operation and maintenance 130 (7 ) (b) 123 Depreciation and amortization 41 (12 ) (b) 29 Taxes, other than income taxes 14 (2 ) (b) 12 185 (21 ) 164 Operating income 163 (43 ) 120 Other income, net 3 (1 ) (b) 2 Interest and debt expense (26 ) 1 (b) (25 ) Affiliated interest income, net 13 (4 ) (e) 9 Income before income taxes 153 (47 ) 106 Income taxes 54 (54 ) (c) — Net income $ 99 $ 7 $ 106 See accompanying notes. COLORADO INTERSTATE GAS COMPANY NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Colorado Interstate Gas Company Historical These amounts represent our historical interim condensed consolidated balance sheet as of September30, 2007, our historical interim condensed consolidated statements of income for the nine months ended September30, 2007 and 2006 derived from our Quarterly Report on Form 10-Q for the quarterended September 30, 2007, and our historical consolidated statements of income for the years ended December31, 2006, 2005, and 2004 derived from the annual consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006. Pro Forma Adjustments Asset Distributions Our historical amounts have been adjusted to eliminate historical results and balances related to certain transactions in conjunction with El Paso’s MLP unit offering, including distributions to ElPaso or its subsidiaries of WIC and Colorado Water Supply Company.In conjunction with the distributions, WIC borrowed $225 million from El Paso, the proceeds of which were used to repay WIC’s existing note payable with us ($151 million as of September 30, 2007).The remaining proceeds of $74 million were used for a distribution to us. Entries are as follows: (a)To eliminate the carrying values of the assets and liabilities distributed to El Paso or its subsidiaries, including the effects of the transactions described above; (b)To reflect the pro forma effects of the distributions on our consolidated statements of income; and Change in Legal Structure Our historical amounts have been adjusted to reflect the settlement of income tax and certain other tax balances to reflect the conversion of us into a general partnership as follows: (c)To reflect the settlement of income and certain other tax balances and related tax expenses with the partners through the cash management program with El Paso. Other (d) To reflect a capital contribution from El Paso; and (e)To reflect the interest impact of the net change to the September 30, 2007 notes receivable balance from El Paso and affiliates under the cash management program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLORADO INTERSTATE GAS COMPANY By: /s/ John R. Sult John R. Sult Senior Vice President, Chief Financial Officer and Controller (Principal Accounting and Financial Officer) Dated:November 21, 2007
